DETAILED ACTION
This Office action is in response to amendments filed 8/26/2021. It should be noted that claims 26-27 and 34-35 have been amended. Due to new grounds of rejection, this Office action has been made Non-Final.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “each driven shaft is coupled with two or more carrier shafts, and each of the driven shafts is coupled with the carrier shafts in a torsionally rigid manner by a coupling device” recited in claims 21, 30, and 38, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalis 3,391,643.
Zalis discloses, regarding claim 30, a device for conveying a medium, the device comprising: a positive displacement screw spindle pump 10 having multiple carrier shafts (see shafts of screw rotors 12 and 13), each of the carrier shafts including meshing transport elements 23, 24, 32, 33 for the medium to be conveyed; and a drive 45-55 including at least two driven shafts 45, 52, each driven shaft 45, 52 being coupled with two or more carrier shafts (see shafts which comprise screws 23, 24, 32, and 33), in a torsionally rigid manner by a coupling device (see threaded couplers that join shaft 45 to 12 and shaft 52 to 13); Re claim 31, wherein the carrier shafts (see shafts of screw rotors 12 and 13) are coupled with each other in an angle-dependent and rigid manner (substantially broad; see transport elements 23, 24, 32, 33); Re claim 32, wherein the positive displacement screw spindle pump 10 is located in a working Re claim 33, wherein the positive displacement screw spindle pump 10 and the drive 45-55 are located together in one housing (combination of elements 11 and 17-19); Re claim 34, wherein each of the driven shafts 45, 52 is coupled with the carrier shafts (shafts which comprise screws 23, 24, 32, and 33) by coupling device is a screw flange (substantially broad; see threaded couplers that join shaft 45 to 12 and shaft 52 to 13); Re claim 35, wherein each of the driven shafts 45, 52 is coupled with the carrier shafts (shafts which comprise screws 23, 24, 32, and 33) by coupling device is a coupling bushing(substantially broad; see threaded couplers that join shaft 45 to 12 and shaft 52 to 13); Re claim 36, wherein the driven shafts 45, 52 further include shaft seals 43, 44 to avoid contamination and wear of the drive; Re claim 37, wherein the drive 45-55 is designed as a screw spindle motor (substantially broad; whatever motor drives 55 can be interpreted as a “screw spindle motor” because it drives a screw spindle pump 10; see col. 3, lines 2-7).
Zalis discloses, regarding claim 38, a device for conveying a medium, the device comprising: a working machine (see 10), wherein the working machine includes multiple carrier shafts (see shafts of screw rotors 12 and 13) and the carrier shafts each include transport elements 23, 24, 32, 33 for the medium to be conveyed, wherein the transport elements 23, 24, 32, 33 are meshing transport elements; a drive 45-55, wherein the drive includes at least two driven shafts 45, 52, each driven shaft 45, 52 is coupled with two or more carrier shafts (see shafts which comprise screws 23, 24, 32, and 33), and each of the driven shafts 45, 52 is coupled with the carrier shafts in a torsionally rigid Re claim 39, wherein the carrier shafts (see shafts of screw rotors 12 and 13) of the working machine are coupled with each other in an angle-dependent and rigid manner (substantially broad; see transport elements 23, 24, 32, 33).

Allowable Subject Matter
Claims 21-29 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 30-39 have been considered but are moot due to new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746